Citation Nr: 0704964	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-13 666	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for breathing problems, sinus problems, snoring and 
headaches, residuals of a broken nose. 

2.  Entitlement to a disability rating higher than 10 percent 
for a deviated nasal septum, residual of a broken nose. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION


The veteran served on active duty from May 1971 to February 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In December 2005, the Board remanded this case for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.


FINDING OF FACT

In December 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remains no allegation of error of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


